                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DMSION
                                No. 5:19-HC-2009-D



 AUSTIN KYLE LEE,                             )
                                              )
                             Petitioner,      )
                                              )
                   v.                         )                        ORDER
                                              )
 UNITED STATES OF AMERICA,                    )
 and ROBERT G. JONES,                         )
                                              )
                             Respondents.     )


       On May 23, 2019, Magistrate Judge Numbers issued a Memorandum and

Recommendation ("M&R") [D.E. 8]. In that M&R, Judge Numbers recommended that the court

dismiss Austin Kyle Lee's ("Lee") petition for a writ of habeas corpus [D.E. 4]. Lee did not

object to the M&R

       "The Federal Magistrates Act requires a district court to make a de novo determination of

those portions of the magistrate judge's report or specified proposed :findings or

recommendations to which objection is made." Diamond v. Colonial Life & Accident Ins. Co.,

416 F.3d 310,315 (4th Cir. 2005) (emphasis, alteration, and quotation omitted); see 28 U.S.C. §

636(b)(1 ). Absent a timely objection, "a district court need not conduct a de novo review, but

instead must only satisfy itself that there is no clear error on the face of the record in order to

accept the recommendation." Diamond, 416 F.3d at 315 (quotation omitted).

       The court has reviewed the M&R and the record. The court is satisfied that there is no

clear error on the face of the record. Accordingly, the court adopts the conclusions in the M&R

[D.E. 8].

                                   (
       In sum, the court ADOPTS the conclusions in the M&R [D.E. 8], and DISMISSES Lee's

petition [D.E. 4]. The court finds that reasonable jurists would not find the court's treatment of

Lee's claims debatable or wrong and that the claims do not deserve encouragement to proceed

any further. Accordingly, the court DENIES a certificate of appealability. See 28 U.S.C. §

2253(c); Miller-El v. Cockrell, 537 U.S. 322, 336--38 (2003); Slack v. McDaniel, 529 U.S. 473,

483-84 (2000). The clerk shall close the case.

       SO ORDERED. This 11 day of March 2020 .




                                                     . J S C. DEVER ill
                                                     United States District Judge




                                                 2
